DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090033837 A1 to Molsen et al.
Regarding Claim 1.  Molsen discloses a reflective display panel, comprising: a first liquid crystal cell (Fig. 2) comprising a first substrate (Fig. 2 substrate 36) and a second substrate oppositely arranged to each other (Fig. 2 substrate 40), and a first liquid crystal layer between the first substrate and the second substrate (Fig. 2 iquid crystal cell 38); a plurality of pixel units on the first substrate, wherein each pixel unit comprises a first sub-pixel unit and a second sub-pixel unit (See at least Fig. 10 and Fig. 11); and an optical structure, arranged at a light-emitting side of the first liquid crystal cell and covering the pixel units (See Fig. 2 at least polariser 46, halfwave plate 44 and quarterwave plate 42); wherein for the first sub-pixel unit and the second sub-pixel unit of at least part of the pixel units, the optical structure is configured to change polarization states of lights with different wavelengths in external ambient light passing through the optical structure (See Fig. 2 Polariser 46), to enable the lights entering into areas corresponding to the first sub-pixel unit and the second sub-pixel unit and passing through and reflected by the first liquid crystal layer (at least Fig. 11) to be bicolor lights respectively, and colors of the bicolor lights in the areas corresponding to the first sub-pixel unit and the second sub-pixel unit respectively are different, wherein the bicolor lights are two of R, G, B (as illustrated by at least Fig. 11 with micro colour filters 82,). 
Regarding Claim 9.  Molsen further discloses the first substrate is an array substrate (as shown in Fig. 11), and a reflective layer is arranged on a side of the array substrate adjacent to the second substrate (as illustrated with surfaces 52 partial mirror). 
 Regarding Claim 10.  Molsen discloses A display device, comprising a reflective display panel, wherein reflective display panel, comprises: a first liquid crystal cell (Fig. 2) comprising a first substrate (Fig. 2 substrate 36) and a second substrate oppositely arranged to each other (Fig. 2 substrate 40), and a first liquid crystal layer between the first substrate and the second substrate (Fig. 2 iquid crystal cell 38); a plurality of pixel units on the first substrate, wherein each pixel unit comprises a first sub-pixel unit and a second sub-pixel unit (See at least Fig. 10 and Fig. 11); and an optical structure, arranged at a light-emitting side of the first liquid crystal cell and covering the pixel units (See Fig. 2 at least polariser 46, halfwave plate 44 and quarterwave plate 42); wherein for the first sub-pixel unit and the second sub-pixel unit of at least part of the pixel units, the optical structure is configured to change polarization states of lights with different wavelengths in external ambient light passing through the optical structure (See Fig. 2 Polariser 46), to enable the lights entering into areas corresponding to the first sub-pixel unit and the second sub-pixel unit and passing through and reflected by the first liquid crystal layer (at least Fig. 11) to be bicolor lights respectively, and colors of the bicolor lights in the areas corresponding to the first sub-pixel unit and the second sub-pixel unit respectively are different, wherein the bicolor lights are two of R, G, B (as illustrated by at least Fig. 11 with micro colour filters 82,). 
Regarding Claim 18.  Molsen further discloses the first substrate is an array substrate (as shown in Fig. 11), and a reflective layer is arranged on a side of the array substrate adjacent to the second substrate (as illustrated with surfaces 52 partial mirror). 

Allowable Subject Matter
Claims 2-8 and 11-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871